Citation Nr: 0907846	
Decision Date: 03/04/09    Archive Date: 03/12/09

DOCKET NO.  06-14 752	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent 
for hypertension.

2.  Entitlement to service connection for arthritis of the 
knees.

3.  Entitlement to service connection for arthritis of the 
elbows.

4.  Entitlement to service connection for arthritis of the 
ankles.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


WITNESS AT HEARIN ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A. Willett, Associate Counsel


INTRODUCTION

The Veteran had active service from February 1984 through 
August 2004.  This matter comes before the Board of Veterans' 
Appeals (Board) on appeal from a June 2005 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Atlanta, Georgia.

The Board notes that the Veteran filed a notice of 
disagreement with the January 2006 denial of service 
connection for a shoulder disability.  He did not file a 
timely substantive appeal following the July 2008 Statement 
of the Case (SOC).  As such, the Board does not have 
jurisdiction over this issue.  In a January 2009 statement, 
the Veteran submitted a statement and evidence of private 
medical record related to his left shoulder.  This action is 
should be considered an effort but the Veteran to reopen a 
claim of entitlement to service connection for a shoulder 
disability.  This matter is REFERRED to the RO for 
appropriate action.

The issues of entitlement to service connection for arthritis 
of the knees, elbows, and ankles are addressed in the REMAND 
portion of the decision below and are REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

The Veteran's hypertension is not manifested by diastolic 
pressure predominately 110 or more, or systolic pressure 
predominantly 200 or more.


CONCLUSION OF LAW

The criteria for an initial rating in excess of 10 percent 
for the Veteran's hypertension are not met. 38 U.S.C.A. § 
1155 (West 2002); 38 C.F.R. § 4.104, Diagnostic Code 7101 
(2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities, which sets forth 
separate rating codes for various disabilities. 38 U.S.C.A. § 
1155; 38 C.F.R. Part 4. Evidence to be considered in the 
appeal of an initial rating is not limited to that reflecting 
the then current severity of the disorder. Fenderson v. West, 
12 Vet. App. 119 (1999). A disability must be considered in 
the context of the whole recorded history. Consistent with 
the facts found, the ratings may be higher or lower for 
different segments of the time, i.e., the ratings may be 
"staged." Id.

The Veteran is seeking an initial rating in excess of 10 
percent for his service-connected hypertension.  Under 
Diagnostic Code 7101, a 20 percent rating is granted when the 
evidence shows diastolic pressure predominantly 110 or more, 
or systolic pressure predominantly 200 or more.

As set forth under Note (1) to Diagnostic Code 7101, 
hypertension or isolated systolic hypertension must be 
confirmed by readings taken two or more times on at least 
three different days.  For VA purposes, the term hypertension 
means that the diastolic blood pressure is predominantly 90 
mm. or greater, and isolated systolic hypertension means that 
the systolic blood pressure is predominantly 160 mm. or 
greater with a diastolic blood pressure of less than 90 mm.

The Board has reviewed the evidence of record and finds no 
basis for assignment of the next higher 20 percent evaluation 
under Diagnostic Code 7101. A review of the outpatient 
treatment records since service show the Veteran's diastolic 
pressure to be no higher than 90, and his systolic pressure 
no higher than 120.  The readings, for example, include the 
following: 112/90 in August 2004, 120/82 and 114/78 in 
December 2004, 120/82 in October 2005, and 116/60 in November 
2005.  Moreover, the October 2008 QTC/VA examination report 
shows three identical readings:  130/90, 130/90, and 130/90.  
At no time does the medical evidence show that the Veteran's 
diastolic pressure was predominantly 110 or more, or systolic 
pressure was predominantly 200 or more.  The readings in the 
record do not meet the criteria for a higher evaluation.

The Board has considered whether any alternate Diagnostic 
Code might afford a higher rating here. However, there are no 
alternate Diagnostic Codes relevant to the claim. Based on 
the foregoing, there is no support for an evaluation in 
excess of 10 percent for the Veteran's hypertension.

Duties to Notify and Assist
VA has a duty to notify and assist the Veteran in 
substantiating his claims for VA benefits. 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
Veteran and his representative, if any, of any information 
and medical or lay evidence that is necessary to substantiate 
the claim. 
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. 
Principi, 
16 Vet. App. 183 (2002). Proper notice from VA must inform 
the Veteran of any information and evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the Veteran is expected to 
provide.  38 C.F.R. § 3.159(b)(1). This notice must be 
provided prior to an initial unfavorable decision on a claim 
by the agency of original jurisdiction (AOJ). Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. 
Principi, 
18 Vet. App. 112 (2004).

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. 
Court of Appeals for Veterans Claims (Court) held that, upon 
receipt of an application for a service-connection claim, 38 
U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to 
review the information and the evidence presented with the 
claim and to provide the Veteran with notice of what 
information and evidence not previously provided, if any, 
will assist in substantiating, or is necessary to 
substantiate, each of the five elements of the claim, 
including notice of what is required to establish service 
connection and that a disability rating and an effective date 
for the award of benefits will be assigned if service 
connection is awarded.

Here, the notice requirement does not apply to the Veteran's 
challenge of the initial rating for hypertension. In Dingess, 
the Court held that in cases where service connection has 
been granted and an initial disability rating and effective 
date have been assigned, the typical service-connection claim 
has been more than substantiated, it has been proven, thereby 
rendering section 5103(a) notice no longer required because 
the purpose that the notice is intended to serve has been 
fulfilled. Id. at 490-91. Also, because Fenderson v. West, 12 
Vet. App. 119, 126 (1999) held that a claim for an initial 
disability rating is distinct from a claim for increased 
rating, the notice requirements of Vazquez- Flores v. Peake, 
22 Vet. App. 37 (2008),are not applicable to the claim. Thus, 
because the notice that was provided before service 
connection was granted was legally sufficient, VA's duty to 
notify with regard to entitlement to a compensable initial 
rating for hypertension has been satisfied.

VA also has a duty to assist the Veteran in substantiating 
his claims under 38 C.F.R. § 3.159(c), (d) (2007). Here, the 
Veteran's statements, his service treatment records, private 
treatment records, and July 2008 QTC/VA examination report 
have been associated with the claims folder. The Veteran was 
also afforded a hearing at the RO and the November 2005 
hearing transcript is of record. 

The Veteran has not notified VA of any additional available 
relevant records with regard to his claim. VA has done 
everything reasonably possible to assist the Veteran. A 
remand for further development of this claim would serve no 
useful purpose. VA has satisfied its duty to assist the 
Veteran and further development is not warranted.




ORDER

Entitlement to an initial rating in excess of 10 percent for 
hypertension is denied.


REMAND

The Veteran is seeking to establish service connection for 
arthritis of the knees, elbows, and ankles.  For service 
connection, the record must contain (1) medical evidence of a 
current disability, (2) medical evidence, or in certain 
circumstances, lay testimony, of in-service incurrence or 
aggravation of an injury or disease, and (3) medical evidence 
of a nexus between the current disability and the in-service 
disease or injury. In other words, entitlement to service 
connection for a particular disability requires evidence of 
the existence of a current disability and evidence that the 
disability resulted from a disease or injury incurred in or 
aggravated during service. 38 U.S.C.A. §§  1110, 1131; 38 
C.F.R. § 3.303(a). See also Pond v. West, 12 Vet. App. 341, 
346 (1999).

VA's duty to assist includes obtaining an examination and 
medical opinion when necessary to make an adequate 
determination. See Duenas v. Principi, 18 Vet. App. 512 
(2004). In McLendon v. Nicholson, 20 Vet. App. 79 (2006), the 
Court discussed the steps to be taken in determining whether 
a VA examination is necessary prior to final adjudication of 
a claim. According to McLendon, in disability compensation 
claims, VA must provide a VA medical examination when there 
is (1) competent evidence of a current disability or 
persistent or recurrent symptoms of a disability, (2) 
evidence establishing that an event, injury, or disease 
occurred in service, or establishing certain diseases 
manifesting during an applicable presumptive period for which 
the claimant qualified, and (3) an indication that the 
disability or persistent or recurrent symptoms of a 
disability may be associated with the Veteran's service or 
with another service-connected disability, but (4) there is 
insufficient competent medical evidence on file for the 
Secretary to make a decision on the claim. 38 U.S.C.A. 
§5103A(d)(2), 38 C.F.R. §3.159(c)(4)(i). The Court in 
McLendon observed that the third prong, which requires that 
an indication that the claimant's disability or symptoms "may 
be" associated with the established event, is a low 
threshold. McLendon, 20 Vet. App. at 83.

In this case, there are current treatment records, dating 
from within a year of the Veteran's discharge from service 
through the present, showing treatment of the knees, elbows 
and ankles for arthritis symptoms.  With regard to an in-
service incurrence, the Veteran's service treatment records 
do show treatment for issues with all three joints.  See 
service treatment records as follows:  March 1984 ankle 
sprain, May 1986 right knee pain, November 1986 "swollen 
knees," May 1987 "chronic ankle sprain," September 1987 
right ankle pain, January 1988 right ankle trauma, November 
and December 2003 bilateral elbow pain, and July 2003 post-
deployment notation of joint pain.  A QTC examination was 
provided in April 2005.  At that time, the examiner did not 
find current diagnoses for a disability of the knees, elbows, 
or ankles.  The examiner apparently review the service 
treatment record as he did not comment on the findings 
related to the knees, elbows, and ankles in service, nor did 
the examiner comment on the Veteran's currently treated 
disabilities and his in-service treatment.  There is 
insufficient competent medical evidence on file for the Board 
to make a decision on the issue of service connection for 
arthritis of the knees, elbows, and ankles.  As such, a 
remand is required.

Accordingly, the case is REMANDED for the following action:

1. Afford the Veteran a VA examination to 
assess the current nature and etiology of 
his claimed arthritis of the knees, 
elbows, and ankles. The examiner should, 
after thorough physical examination and 
any appropriate diagnostic testing, 
provide a current diagnosis and then, 
based upon all evidence of record, provide 
an opinion regarding the etiology of the 
Veteran's diagnosed disabilities by 
addressing the following question: is it 
more likely than not (i.e., probability 
greater than 50 percent)), at least as 
likely as not (i.e., probability of 50 
percent), or less likely than not (i.e., 
probability less than 50 percent) that the 
Veteran's knee/elbow/ankle disability(ies)  
was caused by disease or injury during 
service? A complete rationale should be 
provided for any opinion expressed and the 
discussion must include comment on the 
Veteran's in-service complaints and any 
current diagnosis or an explanation as to 
why there is no current diagnosis if that 
is the ultimate finding.  

2.  Readjudicate the Veteran's claims. If 
the benefits sought on appeal remain 
denied, the Veteran and his accredited 
representative should be issued a 
supplemental statement of the case (SSOC) 
and given a reasonable opportunity to 
respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


